Citation Nr: 1745332	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-07 630	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES


1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure during service.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to herbicide exposure during service and to also include as secondary to claimed diabetes mellitus.  


REMAND

The Veteran had active duty service from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

The issues of service connection for a sinus/throat disorder and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

A review of the claims file reveals that the Veteran has a diagnosis of diabetes mellitus, type II, and neuropathy.  The Board recognizes that those disabilities are on the presumptive diseases list associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  

On appeal, the Veteran has contended that he was exposed to herbicide agents while he was stationed aboard the U.S.S. Berkeley (DDG-15).  Initially, the Veteran indicated that the U.S.S. Berkeley is on VA's Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents list (updated September 5, 2017) documenting that VA has conceded that the U.S.S. Berkeley (DDG-15) was exposed to herbicide agents.  

The Board acknowledges that the U.S.S. Berkeley is, in fact, on that list, although the conceded herbicide exposure regarding that vessel was in May and June 1970, when the ship sent small boats ashore while in Da Nang Harbor and elsewhere for gunfire support missions.  However, this conceded exposure is after the Veteran's departure from the U.S.S. Berkeley and after his discharge from military service.  Consequently, the Board cannot find that this is evidence that the Veteran was exposed to herbicide agents as a result of his military service.

The Veteran has further asserted, particularly in his September 2014 substantive appeal, VA Form 9, and other statements of record, that he was exposed to herbicide exposure as a result of his service on the U.S.S. Berkeley as that ship operated in the "brown water" of the Republic of Vietnam, as well as in Da Nang Harbor.  VA has not conceded presumptive herbicide exposure as a result of service in Da Nang Harbor.  See M21-1MR.IV.ii.1.H.2.c.  

However, the Veteran's service personnel records document that he was stationed aboard the U.S.S. Berkeley from November 1965 through September 1969, during which the ship was awarded a Combat Action Ribbon for its participation in combat action against the enemy in the "contiguous" waters of the Republic of Vietnam.  In particular, the U.S.S. Berkeley-as noted in the Veteran's service records-was given a Meritorious Unit Commendation for its participation in Operation SEA DRAGON in August to October 1968, during which the U.S.S. Berkeley and its crew carried out interdiction of enemy troop and logistic flow southward off the coast of the Republic of Vietnam, including shore bombardment of enemy shore batteries and destroying or damaging many targets such as "river choke points, highway complexes, and bridges."  

In addition to his service records, the Veteran also submitted a contemporaneous newspaper article from his local paper at the time, wherein it documents that the Veteran was serving aboard the U.S.S. Berkeley and also documents that during "a recent patrol, the crew was alerted to an enemy supply barge tied up to the bank of the Glang River, 45 miles north of the DMZ."  The article goes on to indicate that the U.S.S. Berkeley fired on and destroyed the barge.  

In light of the above evidence in the Veteran's service personnel records, it appears that the U.S.S. Berkeley may have had some service in the inland waterways of the Republic of Vietnam, which would allow for a finding of presumed herbicide exposure in this case.  However, in order to verify this service, the Board finds that a remand is necessary in order to obtain additional information, from sources such as the deck logs of the U.S.S. Berkeley, or from the Joint Services Records Research Center (JSRRC) to determine whether the U.S.S. Berkeley had any service in any inland waterways of the Republic of Vietnam or so-called "brown water" during any period of when the Veteran was serving aboard that vessel.  

Moreover, in his statements of record, the Veteran has asserted that he was exposed to soot and other chemicals as a result of his service aboard the U.S.S. Berkeley as a boilerman/boiler technician; the Veteran repeatedly indicated that his appeal was wrongly decided as he was forced to clean the soot out of the boilers and that the Navy no longer has people do that given the hazardous nature of those substances.  

The Board acknowledges that the Veteran's military occupational specialty (MOS) noted on his Form DD-214 is "boilerman."  Consequently, the Board finds that exposure to chemicals and soot due to cleaning the boiler of the ships engine systems is of the types, places and circumstances consistent with the Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2014).  Accordingly, the Board also finds that a remand is necessary in order to obtain a VA examination and medical opinion which addresses these contentions.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Additionally, in a March 2015 statement, the Veteran indicated that he was living off of Social Security income.  The Board has reviewed the claims file, and it does not appear that any attempts to obtain any potentially relevant Social Security Administration (SSA) records have made.  On remand, the AOJ should attempt to ascertain if the Veteran is receiving SSA disability benefits and, if so, obtain and associate with the claims file any SSA disability records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran clarify whether or not he is receiving SSA disability income.  If the Veteran indicates he is receiving SSA disability income, the AOJ should obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  

2.  Through appropriate sources to include JSRRC or Deck Logs, attempt to obtain official documentation of whether the U.S.S. Berkeley (DDG-15) operated on the inland waterways of Vietnam while the Veteran was stationed aboard the vessel.  Any documents obtained should be associated with the claims file.  

If this directive must be accomplished by submitting multiple requests for smaller periods of time, all such smaller requests must be made to ensure that the entire time period of the Veteran's service on the ship while it was in the official waters of the Republic of Vietnam has been requested.

If any of the above records do not exist, have been destroyed, or are otherwise unavailable and further attempts to obtain those records would be futile, a memorandum of unavailability should be associated with the claims file and the Veteran should be so notified.

3.  Schedule the Veteran for a VA examination to determine whether his diabetes mellitus and peripheral neuropathy disorders are related to military service.  

After review of the claims file and examination of the Veteran, the examiner should opine whether his diabetes mellitus, type II, and/or peripheral neuropathy at least as likely as not (50 percent or greater probability) began in or was otherwise the result of military service, to include the Veteran's exposure to chemicals and soot as a boilerman aboard the U.S.S. Berkeley.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD	M. Peters, Counsel

